United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-710
Issued: June 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2015 appellant filed a timely appeal from a July 28, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from the last merit decision dated May 6, 2013 and the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the
Board lacks jurisdiction to review the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
501.3(e)-(f). One hundred and eighty days from July 28, 2014, the date of OWCP’s last decision was
January 24, 2015. As this was a Saturday, the appeal would be timely if received on the next business day, Monday,
January 26, 2015. Since using February 3, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is January 23, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was not timely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. On August 25, 1999 appellant, then a
46-year-old mail processor, filed a traumatic injury claim alleging that on August 22, 1999 he
injured his back when he tried to grab a tray of mail that slipped from his hand.
By decision dated June 5, 2001, the Board set aside November 1, 1999 and February 16,
2000 OWCP decisions denying appellant’s traumatic injury claim.3 The Board remanded the
case for further development of the medical evidence. On remand, OWCP accepted appellant’s
claim for a herniated disc at L4-5 and L5-S1 and authorized a November 15, 1999 discectomy.
On appeal to the Board for the second time, on February 7, 2005 the Board reversed a
December 24, 2003 decision terminating appellant’s compensation effective September 9, 2002.4
The Board found that he established a recurrence of total disability beginning September 9, 2002
and was entitled to compensation for four hours of wage loss from that date until he resumed
limited-duty employment on April 9, 2003. In a decision filed May 15, 2008, the Board reversed
a March 9, 2007 decision terminating appellant’s authorization for medical benefits effective
March 14, 2006.5 The Board found that the opinion of the impartial medical specialist was not
based on an accurate statement of accepted facts and thus was insufficient to resolve the conflict
in medical opinion. In an order dated March 5, 2010, the Board dismissed a purported appeal of
an April 7, 2009 decision after finding that there was no appealable decision within its
jurisdiction.6 The facts and the circumstances from the prior decisions and order are hereby
incorporated by reference.
In a decision dated May 6, 2013, OWCP reduced appellant’s compensation effective
May 10, 2013 after finding that he had the capacity to earn wages of $539.60 per week in the
selected positon of general clerk.
By letter dated February 25, 2014, appellant advised OWCP that he would be requesting
reconsideration and asked for a copy of a March 12, 2013 letter from the employing
establishment. He also requested copies of all letters from the employing establishment
regarding his claim.

3

Docket No. 00-2072 (issued June 5, 2001).

4

Docket No. 04-1283 (issued February 17, 2005).

5

Docket No. 07-2423 (issued May 15, 2008).

6

Order Dismissing Appeal, Docket No. 09-1668 (issued March 5, 2010).

2

In a response dated March 5, 2014, OWCP informed appellant that it was treating his
February 25, 2014 letter as a request for a copy of the case record rather than a reconsideration
request. On March 11, 2014 it provided him with a copy of the case record.
By letter dated May 10, 2014, appellant questioned why OWCP provided him with the
entire case record when he only asked for specific documents. He asserted that his request for
reconsideration was timely because the envelope accompanying the May 6, 2013 decision was
dated May 13, 2013. Appellant related that the size of the imaged record delayed his
reconsideration request.
On May 10, 2014 appellant requested reconsideration. He argued that OWCP based its
determination, that the positon of general clerk was not medically suitable, on medical evidence
from 2010 rather than on contemporaneous medical evidence. Appellant asserted that the
medical evidence documented that his condition had worsened prior to the wage-earning
capacity determination. He also argued that the positon of general clerk was not vocationally
suitable because he lacked the necessary proficiency with computers. Finally, appellant
contended that OWCP should have calculated his earning capacity based on entry level wages
rather than average wages.
In progress reports dated April 17 and May 16, 2014, Dr. James H. Bates, a Boardcertified physiatrist, diagnosed lumbosacral radiculopathy and back pain.
By decision dated July 28, 2014, OWCP denied appellant’s request for reconsideration
after finding that it was not timely filed and did not establish clear evidence of error.
On appeal appellant asserts that he cited specific errors in OWCP’s loss of wage-earning
capacity determination finding that he could work as a general clerk. He maintains that the
positon was not vocationally appropriate, that OWCP did not obtain a current medical opinion,
and that OWCP used inaccurate wage information. Appellant indicates that his request was
untimely because OWCP sent him too much information in response to his request for a copy of
a letter from the employing establishment.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.7 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8 Section 10.511 of OWCP regulations provide that
if a formal loss of wage-earning capacity decision has been issued, the rating is left in place until
that determination is modified by OWCP. Modification is only warranted where the party
seeking modification establishes a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original

7

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

8

Sharon C. Clement, 55 ECAB 552 (2004).

3

determination was, in fact, erroneous.9 The burden of proof is on the party attempting to show a
modification of the wage-earning capacity determination.10 In addition, Chapter 2.1501 of
OWCP procedures contains provisions regarding the modification of a formal loss of wageearning capacity.11
ANALYSIS
The Board finds that the case is not in posture for decision. In a decision dated May 6,
2013, OWCP reduced appellant’s compensation effective May 10, 2013 based on its finding that
he had the capacity to work in the selected positon of general clerk earning wages of $539.60 per
week. On May 10, 2014 appellant requested reconsideration, arguing that the positon was not
vocationally suitable, that OWCP should have obtained a more recent medical opinion, and that
it incorrectly determined the weekly wages he could earn in the position.
It is well established that a claimant may establish that a modification of a wage-earning
capacity is warranted if there is a material change in the nature and extent of an injury-related
condition, or a showing that the original determination was, in fact, erroneous.12 Although
appellant used the term reconsideration in his May 10, 2014 correspondence, he contended that
OWCP committed error in its wage-earning capacity. The Board finds that the May 10, 2014
letter from appellant constitutes a request for modification of the May 6, 2013 loss of wageearning capacity determination.13 The Board has held that, when a loss of wage-earning capacity
determination has been issued and appellant submits evidence with respect to one of the criteria
for modification, OWCP must evaluate the evidence to determine if modification of wageearning capacity is warranted.14 In its July 28, 2014 decision, however OWCP evaluated his
request under the clear evidence of error standard applicable to untimely requests for
reconsideration. The Board consequently remands the case to OWCP for proper adjudication, to
be followed by a de novo decision.
CONCLUSION
The Board finds that OWCP should have adjudicated appellant’s May 10, 2014 request
for reconsideration under the modification of loss of wage-earning capacity standard.

9

20 C.F.R. § 10.511.

10

See Stanley B. Plotkin, 51 ECAB 700 (2000).

11

Federal (FECA) Procedure Manual, Chapter 2 -- Claims, Modification of Loss of Wage-Earning Capacity,
Chapter 2.1501 (June 2013).
12

20 C.F.R. § 10.511; see P.C., 58 ECAB 405 (2007).

13

See E.L., Docket No. 14-1434 (issued March 18, 2015); M.N., Docket No. 10-51 (issued July 8, 2010).

14

See W.W., Docket No. 09-1934 (issued February 24, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 5, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

